         Case 3:19-cv-01740-SB         Document 23       Filed 08/28/20     Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



KENNETH HUMBERT,                                     Case No. 3:19-cv-1740-SB

                Plaintiff,                           ORDER

        v.

LIBERTY MUTUAL FIRE INSURANCE
COMPANY,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on August 5, 2020. ECF 19. Judge Beckerman recommended that

Plaintiff’s motion for summary judgment be denied and Defendant’s motion for summary

judgment be granted.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

PAGE 1 – ORDER
         Case 3:19-cv-01740-SB          Document 23       Filed 08/28/20     Page 2 of 3




       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff timely filed an objection. ECF 21. Plaintiff argues that Judge Beckerman:

(1) improperly discounted the legislative history when interpreting Oregon Revised Statutes

(“ORS”) § 742.542(2)(a) as it applies to Plaintiff’s claim; (2) improperly concluded that the First

Named Insured, MDU Resources Group, Inc., in compliance with ORS § 742.542(2)(a), lowered

underinsured motorist policy limits for Defendant Liberty Mutual, another insured under the

policy; and (3) failed to appreciate the inequity of a separate multimillion dollar corporation

lowering policy limits on underinsured motorist coverage for employees of other multimillion

dollar corporations, without considering conflicts of interest and other issues. The Court has

reviewed de novo those portions of Judge Beckerman’s Findings and Recommendation to which

Plaintiff has objected, as well as Plaintiff’s objections and Defendant’s response. The Court

agrees with Judge Beckerman’s reasoning and ADOPTS those portions of the Findings and

Recommendation.



PAGE 2 – ORDER
         Case 3:19-cv-01740-SB          Document 23       Filed 08/28/20     Page 3 of 3




       For those portions of Judge Beckerman’s Findings and Recommendation to which neither

party has objected, this Court follows the recommendation of the Advisory Committee and

reviews those matters for clear error on the face of the record. No such error is apparent.

       The Court ADOPTS Judge Beckerman’s Findings and Recommendation, ECF 19.

Plaintiff’s motion for summary judgment (ECF 12) is DENIED. Defendant’s motion for

summary judgment (ECF 9) is GRANTED.

       IT IS SO ORDERED.

       DATED this 28th day of August, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 3 – ORDER
